Name: Council Regulation (ECSC, EEC, Euratom) No 2380/91 of 29 July 1991 adjusting the weightings applied in certain Member States to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  social protection;  economic conditions
 Date Published: nan

 Avis juridique important|31991R2380Council Regulation (ECSC, EEC, Euratom) No 2380/91 of 29 July 1991 adjusting the weightings applied in certain Member States to the remuneration and pensions of officials and other servants of the European Communities Official Journal L 219 , 07/08/1991 P. 0001 - 0001COUNCIL REGULATION (ECSC, EEC, EURATOM) No 2380/91 of 29 July 1991 adjusting the weightings applied in certain Member States to the remuneration and pensions of officials and other servants of the European CommunitiesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities, laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and the first subparagraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 81/1061/Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission, Whereas the cost of living increased substantially in certain Member States in which officials and other servants of the European Communities were employed in the second half of 1990; whereas the weightings applicable to the remuneration and pensions of officials and other servants pursuant to Regulation (Euratom, ECSC, EEC) No 3736/90 should be adjusted with effect from 1 January 1991, as from 16 November 1990 in countries where the increase in the cost of living has been particularly high, HAS ADOPTED THIS REGULATION: Article 1 1. With effect from 16 November 1990, the weightings applicable to the remuneration of officials and other servants employed in the countries referred to below shall be as follows: Greece: 88,3 Portugal: 90,3. 2. With effect from 1 January 1990, the weightings applicable to the remuneration of officials and other servants employed in the countries or towns listed below shall be as follows: United Kingdom (except Culham): 106,5 Culham: 96,8 Spain: 114,0 Varese: 109,6. 3. The weightings applicable to pensions shall be determined in accordance with Article 82 (1) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (4) shall continue to apply. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1991. For the Council The President H. VAN DEN BROEK (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 386, 31. 12. 1981, p. 6. (4) OJ No L 191, 22. 7. 1988, p. 1.